--------------------------------------------------------------------------------

EXHIBIT 10.1(a)

GUARANTY

GUARANTY, dated as of the 8 day of February, 2008, by the undersigned, jointly
and severally (each a "Guarantor" and together the "Guarantors" having an
address at c/o Colombia Goldfields, Ltd., 8 King Street East, Suite 208 Toronto,
Ontario, Canada, M5C 1B5, in favor of Global Resource Fund, having an address at
M&C Corporate Services Limited, PO Box 309GT, Ugland House, South Church Street,
Grand Cayman, Cayman Islands ("Global").

1.     The undersigned have requested that Global provide a Bridge Loan Facility
the ("Facility") to Colombia Goldfields Limited ("CG") and to otherwise maintain
outstanding credits in the future, or otherwise directly or indirectly give or
extend credit benefits or financial accommodations to CG related to its mining
operations in Colombia, Global has agreed to provide such Facility and other
financial and credit accommodations to CG pursuant to the terms of a Promissory
Note (Bridge Loan Facility) of even date herewith from CG to Global, as the same
may be amended from time to time (the "Note") and the other Transaction
Documents as defined therein.

2.     In order to induce Global to enter into the Finance Documents, and in
consideration thereof and of other good and valuable consideration, the receipt
of which is hereby acknowledged, the Guarantors hereby unconditionally guarantee
to Global the due and punctual payment, and not just the collectibility, of all
indebtedness, liabilities and obligations of every kind and nature now or at any
time hereafter owing by CG or its successors and assigns when due, whether at
maturity, by acceleration, or otherwise, all at the times and place and at the
rates described in, and otherwise according to the terms of, the Finance
Documents. The Guarantors hereby further unconditionally guarantee to Global the
punctual and faithful performance by CG of all covenants, agreements and
obligations of CG contained in the Finance Documents. In addition, the
Guarantors shall have full liability to Global for any loss or damages resulting
from CG's and their own fraudulent misconduct, intentional misrepresentation, or
gross negligence associated with any of the Finance Documents or this Guaranty.
(The guarantees set forth above are hereinafter referred to as the
"Obligations").

3.     This Guaranty is an irrevocable, unconditional, and absolute guaranty of
payment and performance, and if for any reason any of the Obligations shall not
be performed or observed, or if any amounts or any part thereof payable under or
in connection with the Obligations shall not be paid promptly when due and
payable, the Guarantors shall promptly perform or cause to be performed each of
such duties, agreements, and obligations and shall forthwith pay such amounts to
Global, regardless of any defense or setoff or counterclaim which CG or the
Guarantors may have or assert, and regardless of whether Global or anyone on its
behalf shall have instituted any demand, claim, suit, action, or proceedings or
taken any other steps to enforce any rights against the CG or the Guarantors or
any other person or any assets to compel any such performance or to collect all
or part of any such amounts, and regardless of any other condition or
contingency.

--------------------------------------------------------------------------------

4.     In the event that for any reason whatsoever CG is now, or shall hereafter
become, indebted to the Guarantors, the Guarantors agree that the amount of such
sums and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, time of payment and in all other respects to all sums,
including principal and interest and other amounts, at any time owing to Global
under the Obligations, and the Guarantors shall not be entitled to enforce or
receive payment thereof until such sums owing to Global have been paid. Nothing
herein contained is intended or shall be construed to give to the Guarantors any
right of subrogation in or under the Finance Documents, or any right to
participate in any way therein, notwithstanding any payments made by the
Guarantors under this Guaranty, all such rights of subrogation and participation
being hereby expressly waived and released.

5.     The Guarantors expressly agree that the validity of this Guaranty and the
Obligations shall in no way be terminated, abated, affected, or impaired by the
happening from time to time of any event or condition including, without
limitation, any of the following: (a) any defect in the genuineness, validity,
or enforceability of the Finance Documents or the indebtedness evidenced
thereby; (b) any action or delay or failure to take action by Global under or
with respect to the Finance Documents not resulting from Global's gross
negligence or willful misconduct; (c) any sale or other disposition of all or
substantially all of the assets of the CG's subsidiaries (the "Subsidiaries") or
of any interest of the Guarantor, or any other person in the Subsidiaries,
whether with or without the consent of Global and regardless of whether such
disposition constitutes a default under the Finance Documents; (d) any
assignment or transfer in whole or in part of any of the Finance Documents,
whether with or without notice to the Guarantors; (e) any future dealings
between CG and Global (including future extensions of credit, secured or
unsecured); (f) the bankruptcy, insolvency, reorganization or other debtor's
relief afforded the Subsidiaries applicable statute or by the decision of any
court; or (g) any other act, omission, or condition which might in any manner or
to any extent vary the risk to the Guarantors or might otherwise operate as a
discharge or release of the Guarantors.

6.     The Guarantors hereby agree that, without further notice to or consent
from it and without affecting, diminishing, or releasing its obligations
hereunder, any of the provisions of the Finance Documents may be amended or any
requirement thereof or default thereunder waived or any departure therefrom
consented to or any other forbearance or indulgence exercised with respect
thereto.

7.     The Guarantors hereby waive: (a) notice of acceptance of this Guaranty
and, or the extension of credit under any other Finance Document or otherwise;
(b) diligence, presentment, demand for payment, and protest; (c) all notices,
whether to the Guarantors, or any other persons, including, without limitation,
notice of nonpayment, dishonor, protest, occurrence of an event of default under
the Finance Documents, notice of any of the matters referred to in Sections 5 or
6 above or of any other matter relating to the Finance Documents, and all
demands whatsoever; and (d) the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty.

8.     The Guarantors agree that their liability under this Guaranty shall be
joint and several, and primary, and that with respect to any right of action
which shall accrue to Global relating to any of the Obligations, Global may at
its sole option proceed directly against either or both Guarantors without
having proceeded against CG or any other guarantor of the obligations of the
Subsidiaries. The Guarantors hereby waive any and all legal requirements that
Global shall institute any action or proceedings at law or in equity against CG
or anyone else in respect of the Finance Documents, as a condition precedent to
bringing an action against the Guarantors upon this Guaranty. All remedies
afforded to Global by reason of this Guaranty are separate and cumulative
remedies and it is agreed that no one of such remedies, whether exercised by
Global or not, shall be deemed to be exclusive of any of the other remedies
available to Global and shall not limit or prejudice any other legal or
equitable remedy which Global may have. No delay or failure of Global in
exercising any right hereunder shall affect such right, nor shall any single or
partial exercise of any right preclude any further exercise thereof. Recognizing
that this Guaranty is solely a guarantee of the Obligations, Global may proceed
against CG or the Guarantor in connection with the Obligations or under any
other guarantee of other obligations owing to Global in such order and at such
times as Global may determine.

-2-

Colombia Goldflelds Guaranty
February 7, 2008 2 05 PM

--------------------------------------------------------------------------------

9.     Each Guarantor further represents to Global, as an inducement to entering
into the Transaction Documents that: (a) it (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, (ii) has the requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted, and (iii) is
qualified to do business in every jurisdiction in which a failure to be so
qualified would involve a risk of material liability, or might result in a
material adverse effect on the business, assets or financial condition of such
Guarantor or might materially and adversely affect Global's rights under this
Guaranty; (b) it has the requisite corporate power and authority to execute,
deliver and perform the Obligations; (c) this Guaranty has been duly executed
and delivered by it; (d) there is no litigation or administrative or
governmental proceeding pending or, to its knowledge, threatened against the
Guarantor which would in any way affect the validity or enforceability of this
Guaranty; (e) compliance by the Guarantor with the Obligations has not resulted
and will not result in the violation of any agreement or other instrument to
which the Guarantor may be a party or by which the Guarantor or any of its
assets are bound; (f) this Guaranty and all actions and undertakings
contemplated to be taken by the Guarantor hereunder is valid and binding upon it
in accordance with its terms, except as the enforcement of such may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting generally the enforcement of creditors' rights, and except to
the extent that the availability of equitable remedies with respect to which may
be subject to the discretion of the court before which any proceedings for such
remedies may be brought; (g) this Guaranty will not (i) violate any provision of
any law, statute, rule or regulation or the Guarantor's articles of
incorporation or bylaws, (ii) violate any order of any court or any rule,
regulation or order of any other agency or government binding upon the
Guarantor, or (iii) result in the creation or imposition of any lien upon any
assets or property of the Guarantor; (h) no consent or approval of any
governmental body or regulatory authority is necessary for the execution,
delivery and performance of this Guaranty by the Guarantor and the obligations
hereunder, and (i) the transactions contemplated by this Guaranty are being
consummated by the Guarantor in furtherance of the Guarantor's ordinary business
purposes, with no contemplation of insolvency and with no intent to hinder,
delay or defraud any of its present or future creditors. Neither before nor as a
result of the transactions contemplated by this Guaranty will the Guarantor be
insolvent or have an unreasonably small capital for the conduct of its business
and the payment of its anticipated obligations. Each Guarantor's assets and cash
flow enable it to meet its present obligations in the ordinary course of
business as they become due, and each Guarantor does not believe it will incur
debts beyond its ability to pay.

-3-

Colombia Goldflelds Guaranty
February 7, 2008 2 05 PM

--------------------------------------------------------------------------------



10.     Upon any default hereunder or under the Finance Documents which is not
cured within any applicable grace period provided therein, Global may, at its
sole option, declare the unreimbursed balance of the Note to be immediately due
and payable.

11.     The obligations of the Guarantors under this Guaranty shall continue in
full force and effect until the payment in full of the Obligations hereunder.
Notwithstanding the foregoing, each Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of the indebtedness secured by this Guaranty is
rescinded or must otherwise be restored by Global upon or as a result of the
bankruptcy or reorganization of the Subsidiaries or otherwise. If after receipt
of any payment of, or the proceeds of any collateral for, all or any part of the
Obligations, Global is compelled to surrender or voluntarily surrender such
payment or proceeds to any person because such payment or application of
proceeds is or may be avoided, invalidated, recaptured, or set aside as a
preference, fraudulent conveyance, impermissible setoff or for any other reason,
whether or not such surrender is the result of: (a) any judgment, decree or
order of any court or administrative body having jurisdiction over Global; or
(b) any settlement or compromise by Global of any claim as to any of the
foregoing with any person (including CG), then the Obligations or affected part
thereof shall be reinstated and continue and this Guaranty shall be reinstated
and continue in full force as to such Obligations or part thereof as if such
payment or proceeds had not been received, notwithstanding any previous
cancellation of any instrument evidencing any such Obligation or any previous
instrument delivered to evidence the satisfaction thereof. The provisions hereof
shall survive the termination of this Guaranty and any satisfaction and
discharge of the Subsidiaries by virtue of any payment, court order or any
federal or state law.

12.     Each Guarantor agrees to pay all costs of collection, including
attorneys' fees and all costs of suit, incurred by Global in enforcing any
obligations of CG or the Guarantors under this Guaranty and the Finance
Documents.

13.     EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION
MAY BE COMMENCED, ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY, THE
FINANCE DOCUMENTS OR ANY OTHER MATTERS RELATED THERETO.

14.     EACH GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE AND
LOCAL COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF AURAMET, ANY COURT IN
WHICH AURAMET DECIDES TO INITIATE LEGAL OR EQUITABLE PROCEEDINGS CONCERNING THIS
GUARANTY, THE FINANCE DOCUMENTS OR ANY OTHER MATTERS RELATED THERETO IN WHICH
THE COURT HAS SUBJECT MATTER JURISDICTION OVER THE MATTER AND CONTROVERSY; AND
TO THE EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS AND COMPLAINT OR OTHER PROCESS OF THE PAPERS ISSUED THEREIN AND
AGREES THAT SERVICE MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
GUARANTORS AT ITS NOTICE ADDRESS SET FORTH HEREIN.

-4-

Colombia Goldflelds Guaranty
February 7, 2008 2 05 PM

--------------------------------------------------------------------------------



15.     No modification or waiver of any provision of this Guaranty shall be
effective unless in writing signed by Global and then only in the specific
instance and for the specific purpose for which given.

16.     If any term or provision of this Guaranty or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Guaranty, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall, at Global's option, not be affected thereby, and each term
and provision of this Guaranty shall be valid and enforceable to the fullest
extent permitted by law.

17.     All communications hereunder shall be in writing and delivered in person
or sent by recognized overnight express courier or postage prepaid by certified
or registered mail, return receipt requested, if to the Guarantors, to it at the
address set forth above; and if to Global, to Global Resource Fund, c/o M&C
Corporate Services Limited, PO Box 309GT, Ugland House, South Church Street,
Grand Cayman, Cayman Islands, or at such other address as Global or Guarantor
shall designate to the other in writing. Notice, if sent as provided herein,
shall be deemed given on the date of sending.

18.     This Guaranty shall bind the successors and assigns of the Guarantors
and shall inure to the benefit of all the successors and assigns of Global.

19.     This Guaranty shall be governed by and construed in accordance with the
laws of the State of New York.

-5-

Colombia Goldflelds Guaranty
February 7, 2008 2 05 PM

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantors have executed this Guaranty as of the 8th day
of February, 2008.

RNC (Colombia) Limited Cia Minera de Caldas S.A.     By: /s/ James
Kopperson                 By:  /s/ T.W. Lough                               
Name: James Kopperson        Name: T.W. Lough        Title: CFO         Title:
Director         Gavilan Minerales S.A.       By: /s/ T.W.
Lough                                   Name: T.W. Lough          Title:
Director              

--------------------------------------------------------------------------------